DETAILED ACTION
	This is a Notice of Allowance for U.S. App. 17/249,821. Receipt of the amendments and arguments filed on 07/20/2022 is acknowledged.
Claims 1-14, 16-23, and 25-30 are pending.
Claims 15 and 24 are cancelled.
Claims 1-14, 16-23, and 25-30 are examined.

Allowable Subject Matter
Claims 1-14, 16-23, and 25-30 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,975,612 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record do not disclose an insulated glass unit or a method of constructing an IGU comprising, among other features, a strain relief structure provided at least partially between the first and second lites, where the strain relief structure is configured to hold a pigtail and exert a compressive force on the first and second lites where the structure is positioned between the lites. Snyker et al. ‘299 (U.S. Publication 2013/0241299) disclose an IGU as explained in the previous Office Action. Though Snyker et al. ‘299 disclose a strain relief structure #110/1100 that is compressible so as to form a tight seal with the lites of the IGU, the disclosure of Snyker et al. ‘299 appear to only disclose such a compression is against the outer surfaces of the lites to form such a tight seal and does not go into further detail as to whether the strain relief structure contacts and presses against the inner surfaces of the lites where the structure is positioned between the lites. It would be impermissible hindsight to interpret or modify Snyker et al. ‘299 to meet each and every feature of the claimed invention as presently defined.
As a note, a possible double patenting rejection of the presently claimed invention over claim 7 of U.S. Patent 10,975,612 has been overcome by the terminal disclaimer filed on 09/08/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635